Filed 12/8/22 P. v. Womack CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C095656

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE018422)

           v.

 MICHAEL COY WOMACK,

                    Defendant and Appellant.




         Defendant Michael Coy Womack signed a lease on a rental home for his foster
brother, Greg P., with Greg P. agreeing to give the rent to defendant to pay to the
landlord. This arrangement worked for several years, until Greg P. could not pay the rent
for two months. Defendant could not afford to pay rent for two houses at the same time,
so he gave the landlord 30-days’ notice to terminate the lease for the house Greg P. was
living in. Defendant offered to let Greg P. stay in a spare room at defendant’s house and
told him he must move all of his possessions within 30 days.


                                                             1
       When defendant went over to Greg P.’s house on the move-out date to prepare for
a walk-through with the landlord, he found Greg P. lying in bed high on
methamphetamine with his possessions still in the house. Defendant told Greg P. to get
up right away and help clear out the house because the landlord was coming by that day
and new tenants were moving in the next day.
       Greg P. rose naked from the bed holding a sword that had been hidden under the
covers and stabbed at defendant. Defendant grabbed the blade and the two struggled over
the sword until defendant grabbed a nearby baseball bat and hit Greg P. in the head with
it. Defendant attempted to flee the house. Greg P. chased him, eventually crashed into
defendant, and both fell through the security door and landed in the front yard, with Greg
P. on top of defendant. They again struggled over the sword until Greg P. let go and ran
off across the front yard.
       Greg P. ran into the street yelling “help” and “he’s going to kill me.” Defendant
got in his car and drove over to Greg P., got out, yelled at him, and then hit him many
times with the sword. Greg P. died from numerous blunt and sharp force injuries.
       When another car pulled over and stopped nearby, defendant got back in his car,
drove to a friend’s house nearby, and asked for help. Police later saw defendant walking
on a street behind his friend’s house and arrested him.
       The prosecution charged defendant with first degree murder and alleged he used a
deadly or dangerous weapon. Parts of the incident, including the final confrontation,
were captured on video by security cameras and the jury watched the footage at trial.
Defendant argued that Greg P. provoked him to kill in the heat of passion, so the jury
should find defendant guilty of manslaughter, not murder. The trial court instructed the
jury on first and second degree murder and that provocation could reduce the crime to
voluntary manslaughter. (See CALCRIM Nos. 520-522, 570.) The jury found defendant
not guilty of first degree murder but guilty of second degree murder and found the
weapon use allegation true.

                                             2
       The trial court sentenced defendant to 15 years to life in prison, plus one year for
the weapon use enhancement. The trial court also imposed a $10,000 restitution fine,
imposed and stayed a $10,000 parole revocation restitution fine, and ordered defendant to
pay $763.82 of restitution to the “victims of violent crime program,” a $30 criminal
conviction assessment, and a $40 court security fee. The trial court dismissed a separate
case against defendant in the interests of justice.
       Defendant timely appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Counsel advised defendant of his right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       In our review of the record, we note that the trial court appears to have misspoken
in ordering defendant to pay $763.82 restitution to the “victims of violent crime
program.” The record indicates the California Victim Compensation Board (Board)
requested $763.82 in restitution for payments made to Greg P.’s family for funeral
expenses. The trial court was required to order restitution for assistance provided by the
Board be deposited in the Restitution Fund in the State Treasury, and the Board requested
the restitution be made payable to it. (Pen. Code, § 1202.4, subd. (f)(2).) We will modify
the judgment to order defendant to pay restitution to the Board for deposit in the
Restitution Fund and order the trial court to amend the abstract of judgment accordingly.
(See People v. Menius (1994) 25 Cal.App.4th 1290, 1294-1295 [sentence which is the
result of an inadvertent clerical error by judge may be corrected on appeal].) We found
nothing else in the record which would provide defendant with a better result.



                                              3
                                       DISPOSITION
       The judgment is affirmed as modified to order defendant to pay $763.82 in
restitution to the California Victim Compensation Board for deposit in the Restitution
Fund, instead of paying that restitution to the “victims of violent crime program” as the
trial court previously ordered. The trial court is directed to prepare a corrected abstract of
judgment and forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Krause, J.



/s/                         ,
Boulware Eurie, J.




                                              4